           Case 3:17-cv-04414-JST Document 174 Filed 04/04/19 Page 1 of 2




                                                                        David J. Rosen
                                                                        (415) 676 2236
                                                                        drosen@keker.com


April 4, 2019


VIA ELECTRONIC FILING

The Honorable Jon S. Tigar
United States District Court for the
Northern District of California
Courtroom 9, 19th Floor
450 Golden Gate Avenue
San Francisco, CA 94102

Re:       Symantec Corporation v. Zscaler, Inc., Case No. 3:17-CV-04414-JST

Dear Judge Tigar:

In response to the Court’s order (ECF No. 173), Zscaler writes to clarify its proposed
constructions in light of Symantec’s objections (ECF No. 172).

Last week, Zscaler proposed compromise constructions for three claim disputed claim terms:
“virtualized network security system” (“VNSS”), “virtual network,” and “security policy.”
ECF No. 172-1 at 5. Symantec agreed to stipulate to the constructions for “virtual network” and
“security policy.” Although Symantec did not agree to the proposed compromise construction
for “VNSS,” it offered a counterproposal that narrowed the issues in dispute. Id. at 4. Zscaler
responded with another proposal for “VNSS” that further narrowed the differences between the
competing constructions. Id.

Zscaler then proposed that, in light of the narrowing of the dispute over “VNSS,” the parties
could similarly narrow their dispute over the related “plurality of flow processors” / “plurality of
flow processing facilities” term. Zscaler proposed a compromise construction that was the same
as Symantec’s proposed construction, except it maintained the word “virtualized” from Zscaler’s
original construction. Zscaler also suggested that the parties inform the Court of the narrowing
of the parties’ disputes over the “VNSS” and “plurality of flow processors” / “plurality of flow
processing facilities” terms. Id. at 2-3. Symantec refused, choosing instead to object to the
process that it had engaged in during the preceding days.

As Symantec informed the Court via its filed objections, Zscaler included its proposed
compromise constructions on its claim construction slides. See ECF No. 172-2 at 6, 20 (setting
forth both original and compromise constructions). These compromise constructions adopt as
much language as Zscaler could agree to from Symantec’s competing constructions in order to
highlight and clarify the parties’ remaining disputes. Subject to the Court’s direction and



1325688
          Case 3:17-cv-04414-JST Document 174 Filed 04/04/19 Page 2 of 2
The Honorable Jon S. Tigar
Re: Symantec Corporation v. Zscaler, Inc.,
Case No. 3:17-CV-04414-JST
April 4, 2019
Page 2


interest, Zscaler will be prepared to discuss and argue either the original or the compromise
constructions at the claim construction hearing. Neither the parties nor the Court would be well
served by Symantec’s insistence that Zscaler be prohibited from bridging the gap between the
parties’ positions or more precisely articulating what the gap is.1 Accordingly, Symantec’s
objections should be overruled.

Very truly yours,

KEKER, VAN NEST & PETERS LLP


/s/ David J. Rosen

David J. Rosen
Counsel for Zscaler, Inc.

DR:dxc




1
  Nor is there merit to Symantec’s argument about Zscaler’s prior motion to compel Symantec’s
compliance with Patent Local Rule (“PLR”) 4-2. That motion involved a very different issue—
whether Symantec should have to provide proposed constructions before the parties committed
to the terms requiring construction in the JCCS.




1325688
